          Case 2:17-cv-10721-JTM-JVM Document 178 Filed 12/30/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    RENATA SINGLETON; MARC
    MITCHELL; LAZONIA BAHAM; JANE
    DOE; TIFFANY LACROIX; FAYONA                    Civil Action No. 17-10721
    BAILEY; JOHN ROE; and SILENCE IS
    VIOLENCE,                                       Section H
                                                    Judge Jane Triche Milazzo
            Plaintiffs,
                                                    Division 1
    v.                                              Magistrate Judge Janis van Meerveld

    LEON CANNIZZARO, in his official
    capacity as District Attorney of Orleans
    Parish and in his individual capacity;
    GRAYMOND MARTIN; DAVID PIPES;
    IAIN DOVER; JASON NAPOLI; ARTHUR
    MITCHELL; TIFFANY TUCKER;
    MICHAEL TRUMMEL; MATTHEW
    HAMILTON; INGA PETROVICH; LAURA
    RODRIGUE; SARAH DAWKINS; and
    JOHN DOE, in their individual capacities,

            Defendants.


         UNOPPOSED MOTION TO DISMISS CONSTITUTIONAL DAMAGES CLAIMS
         AGAINST SUPERVISORY DEFENDANTS BASED ON QUALIFIED IMMUNITY

           Leon Cannizzaro, in his individual capacity; Graymond Martin; and David Pipes

(collectively, the “Supervisory Defendants”) through undersigned counsel, respectfully request an

order holding that the claims seeking damages against them under Count VI and Count VII of the

Second Amended Complaint (Doc. No. 52) are barred by qualified immunity, and dismissing those

claims under Federal Rule of Civil Procedure 12(b)(6). The Plaintiffs have been consulted and do

not oppose the relief requested in this motion.1



1
 The Plaintiffs agree that, if this motion is granted, their Motion to File a Third Amended
Complaint, Doc. No. 156, should be denied as moot.
        Case 2:17-cv-10721-JTM-JVM Document 178 Filed 12/30/19 Page 2 of 5



                                         BACKGROUND

         The operative complaint in this case (the Second Amended Complaint) asserts claims

against the Defendants under nine counts, consisting of five counts alleging federal constitutional

violations pursuant to 42 U.S.C. § 1983 (Counts I–V); two counts alleging failure to train,

supervise, discipline, and intervene with respect to the alleged constitutional violations in Counts

I–V (Counts VI and VII); and two counts alleging Louisiana tort claims for abuse of process and

fraud (Counts VIII and IX). See Doc. No. 52 at 68–76.

         The Individual Defendants previously moved to dismiss the claims against them on

grounds of absolute immunity, qualified immunity, and failure to state a claim. See Doc. No. 63.2

The Court granted the motion in part, dismissing all damages claims against the Individual

Defendants under Counts I–V based on either absolute immunity or qualified immunity. See Doc.

No. 116. However, under Counts VI and VII, the Court allowed certain damages claims for failure

to supervise and failure to intervene to proceed against Mr. Cannizzaro, Mr. Martin, and Mr. Pipes.

See id. at 51.3 The Court also allowed state-law damages claims to proceed against various

Defendants. See id. at 52. The Individual Defendants appealed the partial denial of immunity with

respect to damages claims against them. See Doc. No. 118. That appeal is currently pending before

the Fifth Circuit, and is now fully briefed and set for oral argument in February 2020.

         The Individual Defendants contend that, in their previous motion to dismiss, they moved

for dismissal of the failure-to-supervise and failure-to-intervene claims under Counts VI and VII

based on qualified immunity. See Doc. No. 63 at 2. The Individual Defendants further contend that

this Court implicitly denied qualified immunity on those claims by allowing damages claims


2
    The Individual Defendants also argued that many of the claims against them are prescribed.
3
  Only the damages claims “regarding the alleged creation and use of ‘subpoenas’” were allowed
to proceed. See Doc. No. 116 at 51.


                                                 2
      Case 2:17-cv-10721-JTM-JVM Document 178 Filed 12/30/19 Page 3 of 5



against Mr. Cannizzaro, Mr. Martin, and Mr. Pipes to proceed. The Court disagrees, and has

explained that “[t]o the extent Defendants raised a qualified immunity defense” with respect to

these claims, the “Court failed to recognize it as such.” Doc. No. 147 at 4–5. However, regardless

of whether the defense of qualified immunity was previously raised as to those claims and denied,

it is clear that the claims remain pending at this point. Accordingly, the present motion seeks

dismissal of those claims.

                                           DISCUSSION

       As noted above, this Court previously held that all of the constitutional damages claims

against the Individual Defendants under Counts I–V are barred by absolute or qualified immunity.

See Doc. No. 116 at 17–26. The Court held that, although the constitutional damages claims based

on “creating or issuing ‘subpoenas’ to Plaintiffs” were not barred by absolute immunity, they were

barred by qualified immunity because the Plaintiffs had not adequately alleged the violation of any

clearly established constitutional right. See id. For those same reasons, the failure-to-supervise and

failure-to-intervene claims based on creation or use of “subpoenas” are also barred by qualified

immunity.

       Qualified immunity protects supervisory officials from liability for alleged constitutional

violations unless the plaintiff’s asserted constitutional right, and the supervisor’s duty with respect

to that right, are “clearly established” at the time of the alleged violation. See Doe v. Taylor Indep.

Sch. Dist., 15 F.3d 443, 445 (5th Cir. 1994) (en banc); see also Pena v. Givens, 637 F. App’x 775,

786 (5th Cir. 2015) (“In Doe v. Taylor Independent School District, we held that supervisors are

entitled to qualified immunity unless both the underlying constitutional right and the supervisors’

duty with respect to that right were clearly established.”). Because the Court has already found

that the conduct alleged in Counts I–V did not violate any clearly established rights of the




                                                  3
      Case 2:17-cv-10721-JTM-JVM Document 178 Filed 12/30/19 Page 4 of 5



Plaintiffs, the Plaintiffs’ claims that the Supervisory Defendants failed to supervise and intervene

with respect to such conduct are barred by qualified immunity.

       The Plaintiffs agree that, “based on what this Court has already found, it would be

appropriate to grant the supervisor defendants qualified immunity.” See Doc. No. 141 at 4; see

also id. at 2 (“[C]aselaw indicates that individual supervisory defendants receive qualified

immunity if their supervisees are immune for the underlying constitutional violations.”).4

                                         CONCLUSION

       For the reasons explained above, Mr. Cannizzaro, Mr. Martin, and Mr. Pipes respectfully

request an order holding that the claims seeking damages against them under Count VI and Count

VII of the Second Amended Complaint (Doc. No. 52) are barred by qualified immunity, and

dismissing those claims under Federal Rule of Civil Procedure 12(b)(6).




4
  The Plaintiffs note that, although they concede that qualified immunity applies to the claims
against the supervisor defendants based on this Court’s prior reasoning, which is now the law of
the case, the Plaintiffs do not concede that this reasoning is substantively correct.


                                                 4
Case 2:17-cv-10721-JTM-JVM Document 178 Filed 12/30/19 Page 5 of 5



                                    Respectfully submitted,

                                     /s/ Matthew J. Paul
                                    Richard C. Stanley, 8487
                                    W. Raley Alford, III, 27354
                                    Matthew J. Paul, 37004
                                    STANLEY, REUTER, ROSS, THORNTON
                                     & ALFORD, LLC
                                    909 Poydras Street, Suite 2500
                                    New Orleans, Louisiana 70112
                                    Telephone: (504) 523-1580
                                    Facsimile: (504) 524-0069

                                    Counsel for Leon Cannizzaro (in his
                                    individual capacity); Graymond Martin;
                                    David Pipes; Iain Dover; Jason Napoli;
                                    Arthur Mitchell; Tiffany Tucker; Michael
                                    Trummel; Matthew Hamilton; Inga
                                    Petrovich; Laura Rodrigue; and Sarah
                                    Dawkins




                                5
